Citation Nr: 1202116	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-03 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder for accrued benefits purposes.

2.  Entitlement to service connection for a skin disability, to include as due to inservice exposure to herbicides, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and C.T.
ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.  He died in October 2005, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In May 2010, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  At the time of his death, the preponderance of the evidence was against a finding that the Veteran had posttraumatic stress disorder (PTSD) due to his military service.

2.  At the time of his death, the preponderance of the evidence was against a finding that the Veteran had a current skin disability due to his military service, to include exposure to herbicide agents (Agent Orange).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD, for accrued benefit purposes, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.1000 (2011).

2.  The criteria for entitlement to service connection for a skin disability, to include as due to inservice exposure to herbicides, for accrued benefit purposes, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A March 2009 letter advised the appellant of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Therefore, adequate notice was provided to the appellant.  

The duty to assist the appellant has also been satisfied.  Prior to his death, the RO had obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records.  The Board further observes that accrued benefits claims are decided based on the evidence of record when the Veteran died.  See Castellano v. Shinseki, No. 09-3386 (U.S. Vet. App. Dec. 22, 2011); 38 C.F.R. 
§ 3.1000(d)(4).  Thus, the appellant could not furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims and remand for additional development is not warranted.  

There is no sign in the record that additional evidence relevant to the issues being addressed are available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


I.  Accrued Benefits

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000(a),(d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

The statute concerning accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in October 2005.  Accordingly, the former provisions concerning accrued benefits apply.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within the first year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  


A.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims has held that

[w]here it is determined, through recognized military citations or other supportive evidence, that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, the Veteran's lay testimony regarding claimed stressors must be accepted as conclusive as to their actual occurrence and no further development for corroborative evidence will be required, provided that the Veteran's testimony is found to be "satisfactory," e.g., credible, and "consistent with the circumstances, conditions, or hardships of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  Furthermore, if the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2009), with 75 Fed. Reg. 39843 (2010).

At the time of the Veteran's death, the preponderance of the evidence was against his claim for service connection for PTSD.  

Initially, the Board finds that the Veteran has not established any inservice stressors.  In a November 2003 VA treatment report, the Veteran reported being involved in fighting while in the infantry, but not at close range.  A December 2003 treatment report noted that the Veteran could not recall any particular inservice trauma, but that he spoke of being on a firebase when it was overrun, and also being in brief firefights while in villages.  

A review of his service personnel and service treatment records did not show any participation in combat.  His report of separation, Form DD 214, revealed that he served on active duty from January 1970 to September 1971, including service in the Republic of Vietnam from June 1970 to March 1971.  It also listed his inservice specialty as clerk typist.  The Veteran's service personnel records listed the Veteran's inservice duties during his time in Vietnam as clerk typist for the HHC 2nd Brigade 25th Infantry Division.  The Veteran's service personnel records provide no evidence of participation in combat, and no decorations, medals, badges, or commendations confirming his participation in combat were indicated.  

As the Veteran is not shown to have participated in combat, the Veteran's assertions of service stressors are not sufficient to establish their occurrence, and there is no evidence of record at the time of the Veteran's death which does so.  The recently amended 38 C.F.R. § 3.304(f)(3) fails to establish any claimed stressor as no psychiatrist or psychologist had confirmed that a claimed stressor was adequate to support a diagnosis.  Moreover, the claimed stressors were not consistent with the places, types, and circumstances of the Veteran's service.  Finally, a December 2003 treatment report noted that the Veteran could not recall any particular inservice trauma.

Even if the Board were to accept that the Veteran's claimed stressors had been established, the preponderance of the evidence is against a finding that he had PTSD.  

While post service treatment records reflect intermittent diagnoses of PTSD, the Board finds the December 23, 2003 psychiatric evaluation, along with its January 8, 2004 addendum, to be the most probative evidence on the Veteran's psychiatric status at the time of his death.  This evaluation is by far the most thorough psychiatric evaluation of the Veteran which was of record at the time of his death.  The report noted the Veteran's complaints concerning his psychiatric condition, his psychiatric treatment history, his history of drug and alcohol usage, his military history, his claimed inservice stressors, his current psychiatric symptoms, past history of violence to self and others, legal history, medical history, social history, employment history, current living situation, family history, spirituality, and sexuality assessment.  It also included findings from of a mental status examination performed on the Veteran.  Based upon this review, the January 8, 2004 addendum noted that the Veteran's case had been presented to the PTSD team, and that they found the Veteran did not meet the criteria for PTSD.

Although a few post service treatment records in evidence at the time of the Veteran's death noted diagnoses of PTSD, none of these records established a link between that diagnosis and a stressor claimed by the Veteran.  Moreover, all of these diagnoses were prior to the Veteran being referred for a complete psychiatric examination, which resulted in the December 23, 2003 psychiatric evaluation, along with its January 8, 2004 addendum.

The Board acknowledges that the Veteran had been diagnosed with alcohol dependence and polysubstance dependence.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Nevertheless, the law and regulations provide that no compensation shall be paid if a disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2010).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

The preponderance of the evidence is against the claim for service connection for PTSD for accrued benefit purposes.  See 38 U.S.C.A. § 5107.  The Veteran did not have PTSD due to his military service, and a diagnosis of PTSD based on an independently verifiable inservice stressor is not shown.  Without any link, established by medical evidence, between current symptoms and an inservice stressor, the requirements for a grant of service connection for PTSD are not met.  38 C.F.R. § 3.304(f).  Accordingly, service connection for PTSD for accrued benefits purposes is not warranted.

B.  Skin Disorder

The Veteran served on active duty from January 1970 to September 1971.  A November 1970 treatment report noted that the Veteran was treated for an unidentified skin rash across his shoulders and neck.  The report indicated that he was given medications to treat this condition.  No follow-up treatment was indicated.  An August 1971 medical history report noted that the Veteran had a history of skin disease.  An August 1971 separation examination noted that his skin was normal on examination.

A December 1982 physical examination relating to the Veteran's service in the Army National Guard noted findings of moderate tinea versicolor on the upper torso.  A December 1982 medical history report noted that the Veteran had a history of skin disease, and that his tinea versicolor was extensive and worse in the summer.

A July 1991 physical examination noted that the Veteran's skin was normal.  On a July 1991 medical history report, the Veteran denied having any history of skin disease.

A July 2003 VA treatment report noted that the Veteran was being treated for onychomycosis of the fingernails of the right hand.  

An October 2003 VA treatment report noted the Veteran's complaints of a rash over the trunk and dystrophic nails on the right hand.  Examination of the skin revealed tinea versicolor of the trunk and arms.

A November 2003 VA treatment report noted that the Veteran was being treated for onychomycosis on the right hand.  He reported having problems with this condition for the past five years. The Veteran also complained of dry patches of skin that flake off over both arms, anterior chest, and back of the neck since his time in Vietnam.  The report concluded with diagnoses of onychomycosis and tinea versicolor.
  
The Veteran filed his claim seeking service connection for a skin disability in March 2005.

In certain cases, service connection can be presumed if a Veteran was exposed to an herbicide agent during active service.  Presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f).

Onychomycosis and tinea versicolor are not entitled to a presumption of service connection based upon inservice exposure to herbicides, including Agent Orange.  38 C.F.R. 3.307, 3.309(e) (2011).  However, service connection for both of these conditions can still be established on a direct basis.

As for the Veteran's onychomycosis, there is no treatment for this condition shown during his military service, or for more than 25 years thereafter.  There is also no allegation that this condition had been present since the Veteran's military service.  To the contrary, the November 2003 VA treatment report noted that the Veteran had reported a five-year history of this condition, which would put the onset of this condition around November 1998.  Accordingly, at the time of the Veteran's death, the preponderance of the evidence was against a finding that his onychomycosis of the right hand was due to his military service, to include exposure to herbicide agents (Agent Orange).

As for his tinea versicolor, the Veteran's service treatment records revealed a single incident of treatment for an unspecified rash.  No diagnosis of this condition was provided, and no follow up treatment was indicated.  The Veteran's August 1971 separation examination listed his skin as normal.  The next evidence of record of any skin disorder was not until a physical examination in 1982, over 11 years after the Veteran's discharge from the service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Thereafter, the next competent evidence of tinea versicolor is not shown until 2003, which is over 20 years after the 1982 examination.  

While the Veteran was competent to report having a history of a skin disorder since service, he was not competent to provide a diagnosis for the inservice rash for which he was treated, and not competent to link his inservice rash to his post service tinea versicolor, first documented over 10 years later.  

While the Veteran's statements are competent evidence as to his observations concerning the manifestation of symptoms relating to a skin disorder, the Board finds the probative value of his contentions to be significantly reduced by the normal skin examination in August 1971, as well as the decade of time shown in between his having sought treatment for an unknown rash during service and his first documented treatment for tinea versicolor over ten years later.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Moreover, the Veteran failed to reference this condition in his July 1991 medical history report, and the July 1991 physical examination noted normal findings for his skin.  Following this negative physical examination, another 10 years would pass before treatment for a skin rash was shown.  This further diminishes the credibility of statements alleging a continuity of symptomatology since service.  

While competent to report his observations concerning manifestations of a skin disorder, the Veteran is not competent to diagnose what specific skin disorder he had during service, or to relate to relate his inservice skin disorder, which had resolved by the time of his separation in August 1971, to his first documented treatment for tinea pedis over 10 years later.

For the reasons discussed above, the preponderance of the evidence is against the appellant's claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD, for accrued benefit purposes, is denied.

Service connection for a skin disability, to include as due to inservice exposure to herbicides, for accrued benefit purposes, is denied.



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


